ORDER
This matter having been duly presented to the Court, it is ORDERED that HOWARD S. DIAMOND of MENDHAM, who was admitted to the bar of this State in 1985, and who was suspended from the practice of law for a period of one year effective November 1, 2005, by Order of this Court filed October 7, 2005, be restored to the practice of law, effective immediately; and it is further
ORDERED that HOWARD S. DIAMOND shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court.